Title: Thomas Jefferson to Bernard Peyton, 16 March 1817
From: Jefferson, Thomas
To: Peyton, Bernard


          
            Dear Sir
            Monticello
Mar. 16. 17.
          
          During an absence of 27. years from Europe, the ordinary course of mortality, aided by a bloody revolution & active guillotine has swept off nearly every personel acquaintance on that side of the Atlantic. with some literary characters I have since had correspondence, but I not knowing them personally or their habits of society, I do not take the liberty of giving letters of introduction to them. the letter which I inclose to mr Gallatin will give  to mr Preston the benefit of his introduction to living characters unknown to me; and supposing he may visit the Southern countries I add letters to mr Cathalan of Marseilles and mr Appleton of Leghorn, the two sea ports he will be most likely to visit. when you have read them, be so good as to stick wafers in them, as my friends will distinguish, favorably for him, sealed from open letters of introduction. A I salute you with constant friendship and respect.
          Th: Jefferson
        